     Case 2:19-cv-00726-TLN-KJN Document 63 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL AJURIA RAMOS,                              No. 2:19-cv-00726-TLN-KJN
12                       Plaintiff,
13          v.                                          ORDER
14   I. ROCHA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 19, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within thirty days. Neither party has filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed February 19, 2021, are ADOPTED IN FULL;

28          2. Defendant Carpenter’s motion to dismiss (ECF No. 44) is GRANTED; and
                                                       1
     Case 2:19-cv-00726-TLN-KJN Document 63 Filed 03/26/21 Page 2 of 2


 1        3. Defendant Carpenter be DISMISSED without prejudice.

 2   DATED: March 25, 2021

 3

 4

 5

 6                                                 Troy L. Nunley
 7                                                 United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                               2
